Title: To John Adams from Alexander Jardine, 16 May 1797
From: Jardine, Alexander
To: Adams, John



Dear Sir
Santiago—16th. May—1797.—

I cannot resist the desire of writing to you nor the joy of your being elected president of the US:—as I think and hope that much of the peace and happiness of the rest of the world may now come to depend on you and your friends there, who I flatter myself may be well chosen. In short the love of Peace,—the knowledge of its importance of late predominant in your Counsels give hopes of its spreading in time with the rest of your virtues which have begun to reform the world; and, (meeting with still better soil, than french brains,) may gradually surround it.
I have long been on the point of writing from this desart and distance;—and risking some answer to your last excellent favor—always so full of wisdom, which must now surely benefit the world greatly—even perverse as it is. Your ideas there on the necessity of balances in all where human nature is concerned were excellent and probly necessary—for a time—yet out of sight,—tho’ we may hope with Godwin to get beyond that point at last. But I can hardly have much new to you on this or any subject;—only Peace from its superior importance claims all our preaching and exertions on every occasion. We the world may hope you will continue obstinately to resist all temptations to war;—suffering your toes—your noses to be squeez’d off before you feel the folly—the absurd sentiment of honor, or raise the hand—even to resist, and may thence teach your young scholars and Galic heads a little more of your patience &c.—How much more powerfully J. Chr. fought—by turning the other cheek!—Men—rationals cannot always be such fools as to murder  each other merely to please a few of the worst among them,—such as R’s, Minrs &c.—War must—will be banish’d;—a period to be kept even now steadily in view by the wise, and may soon become visible to all. But even before this period the US will probly make her fortune even in the general scramble, while her European neighbours are ruining ech other in gambling deep, and making a figure &c.—But reason and you must some where stop that ruinous system, and shew men and nations their mutual interest in assisting instead of destroying each other. Wisdom must lead at last, and thence the US must probly in time guide the world, not by force but reason. Directoire a fine substitute for the term Govt.
Perhaps you ought to try most practicable ways of giving to old Europe some of your best American or amphyctionic ideas—of Peace—and union—for which she must probly have already wisdom enough—if properly placed and employ’d, and her stock would then increase.
In this ever important Peninsula, (and whose importance must increase with the knowledge and wisdom of the world,) you will require still more and more successions of good Consuls as well as Envoys &c. This northern strip of it, from Baynne to Cap Fin., will become a still more importt. and interesting part of it and of this Globe; and your Consul General for this northern and very natural division of the Peninsula should be an enlarge’d and liberal mind, and equal to watch the coming changes &c. The demonstration of all this and the principles on which it depends, might require a volume and be consider’d as too speculative.—In short I think your present V. Consul at Sant-Ander, O. Brien, seems to me to one of the fittest you can find for that place in the mean time,—taking care to furnish him with successors still better—if possible. Your natural, considerable and growing connection with Spain, and her colonies requires your wisdom and attention.—Tho’ this is a case where I ought not perhaps to presume even to  speak, I think you will excuse it from your knowledge of my ever early partiality for the US—(for which I have suffer’d considerably;) and allso also from my knowledge of this country, and of Mr OBrn. who has served me long as V. Consul, and has on every occasion—convinced me that you cannot in short chuse better for the present. He is known I believe to your present Envoy here,—to you at Lugo, to Mr Short, Mr Pinkney, tho’ perhaps not quite so well as to me.
Let me trouble you with my best love and esteem to Dr Priestly; and I hope he will joyn you most sagacious American thinkers for the benefit of Old Europe as well as for young America, and produce for her and the world some Amphyctionic system of Perpetual Peace, and for which she may soon be ripe: The systems of a Hen. 4, a St Pierre, a Godwin &c. &c. having been premature.
Let me hope to hear from you, when practicable. We just hear that the french are to make war on you—at wch you May laugh in derision, & not even make any ansr. to such their foolish threats & declarations &c, as I wanted our Miny. to have done wth Spain now: but they are too much of the boy chars. yet. They must probly. now soon be turn’d out—as on the American Peace. The Whigs will agree better wth you & wth all the world,—till a genl. sense of peace prevail. Pray forgive & write / Your real friend
Alexr. JardineConsul. Galicia &c.